Citation Nr: 0628236	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  98-17 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a nervous 
condition.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's application to reopen his previously denied claim 
for service connection for a nervous condition.  In July 1999 
and April 2004, the Board remanded the claim for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  


REMAND

In April 2004, the Board remanded the claim for the purpose 
of obtaining the veteran's service personnel records and in 
order that a search for additional treatment records could be 
attempted.  In May 2004, the RO requested that the National 
Personnel Records Center (NPRC) conduct a search for morning 
reports, and of psychiatric treatment records from Fort Ord 
in California, where the veteran allegedly received 
treatment.  A June 2004 response from NPRC indicates that the 
veteran's "complete assigned organization" at the time of 
the alleged treatment was required in order to conduct a 
search for mental hygiene records from Fort Ord.

The veteran's service personnel records, associated with the 
claims folder in August 2004, provide information sufficient 
to perform a search for such records.  Specifically, these 
records demonstrate that between August 1968 and December 
1968, the veteran was assigned to Companies D, C, B, and A, 
of the 2nd Battalion, 4th Brigade at Fort Ord, California.  
Because information sufficient to allow for a search of these 
records is available, and these records may be useful in 
deciding the veteran's claim, an attempt to obtain them 
should be made.  38 C.F.R. § 3.159(c)(2) (2005); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

The veteran's claim for service connection for a nervous 
condition was previously denied in a December 1997 rating 
decision.  The RO denied his January 1998 application to 
reopen the claim on the basis that he did not submit new and 
material evidence.  The recent decision in Kent v. Nicholson 
requires that the Secretary look at the bases for the prior 
denial and notify the veteran as to what evidence is 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient at 
the time of the previous denial.  The question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis upon which the prior claim 
was denied.    Kent v. Nicholson, No. 04-181 2006, __ Vet. 
App. __, 2006 U.S. Vet. App. Claims LEXIS 151 (U.S. Vet. App. 
Mar. 31, 2006).  In this case, the veteran has not yet been 
notified as to the specific evidence necessary to reopen his 
claim for service connection.  On remand, the veteran should 
be so notified.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain mental hygiene 
records from Fort Ord, California.  A 
search for records dated between August 
1968 and December 1968 should be made.  
The veteran's unit information is as 
follows:  Companies D, C, B, and A, 2nd 
Battalion, 4th Brigade.  If any of the 
records are no longer on file at the 
facility, a request should be made for 
the same from the appropriate storage 
facility.  All efforts to obtain VA 
records should be fully documented, and 
the facilities must provide a negative 
response if records are not available.

2.  Send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) that 
(1) notifies the veteran of the 
evidence and information necessary to 
reopen the claim for service connection 
for a nervous condition, (i.e., 
describes what new and material 
evidence is under the current 
standard); and (2) notifies the veteran 
of what specific evidence would be 
required to substantiate the element or 
elements needed for service connection 
that were found insufficient in the 
prior denial on the merits (i.e., an 
opinion relating his nervous condition 
to his period of active service).  

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
application to reopen his claim for a 
nervous condition.  If action remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow him an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to this Board for 
the purpose of appellate disposition.  
The Board intimates no opinion as to 
the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

